Citation Nr: 0211831	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
bilateral knee disability.


FINDINGS OF FACT

1.  In an unappealed April 1998 rating decision, the RO 
denied service connection for a bilateral knee injury.

2.  The evidence associated with the claims file subsequent 
to the RO's April 1998 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.
  
3.  The veteran has bilateral chondromalacia of the patella 
which was caused by a fall in service.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision denying entitlement to 
service connection for a bilateral knee injury is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).


2.  The evidence submitted subsequent to the April 1998 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
bilateral knee disability have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 
(2001).

3.  Bilateral chondromalacia of the patella was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The veteran was notified of this regulatory 
change in a supplemental statement of the case dated in 
February 2002.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a supplemental statement of the case dated in February 2002.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
August 2000, and has actively participated in the development 
of his claim on appeal.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

As a general rule, a substantive appeal must be filed within 
sixty days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal 
of any issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991); 38 C.F.R. § 20.302 (2001).  If 
an appeal is not perfected within 

the time specified by the regulation, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  Once an RO's 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  See 38 U.S.C.A. § 5108.  

In this case, the veteran filed a notice of disagreement 
after the RO's April 1998 rating decision denying service 
connection for a bilateral knee injury, a statement of the 
case was mailed to the veteran on August 3, 1999, but the 
veteran did not submit his substantive appeal until December 
1999, over sixty days after the mailing of the statement of 
the case and over one year after notification of the April 
1998 rating decision.  Therefore, the RO's April 1998 rating 
decision became final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103.  If new and material 
evidence is presented or secured with regard to a claim that 
has been disallowed, however, the Secretary may reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.102, 3.156, 
20.1103.

The Board notes that the RO in this case reopened the 
veteran's claim for service connection for bilateral knee 
disability.  Specifically, the RO's February 2002 
supplemental statement of the case stated that the evidence 
submitted subsequent to the April 1998 rating decision was 
both new and material.  The RO then addressed the merits of 
the veteran's claim and denied the benefits sought.  The 
Board, however, is required to address the issue of 
reopening despite the RO's denial of service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit noted that not every piece of 
new evidence is "material," but that some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Id., 155 F.3d at 1363.

With these considerations, the Board agrees with the RO that 
the veteran's recent testimony and newly submitted medical 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, the veteran's claim for service connection a bilateral 
knee disability is reopened and reviewed on the merits.

The veteran contends that he fell approximately twenty feet 
and landed on his knees while in the service.  He did not 
seek medical treatment at that time nor at any other time 
during service and he did not report the accident at his time 
of discharge.  The veteran submitted a statement from a 
fellow serviceman who reported having witnessed the veteran 
fall during service.  This gentleman stated that the 
veteran's knees bled and swelled to twice the normal size 
almost immediately.  He also reported that the veteran could 
not walk normally for about two weeks.

The veteran asserts that he has experienced knee pain ever 
since his inservice injury, that he has taken pain medication 
and had cortisone shots over the years.  Records from his 
treatment immediately following service are not available as 
his doctors have either passed away or retired and destroyed 
their records.  The veteran's current orthopedic surgeon, 
however, reported in July 1996 that the veteran had bilateral 
chondromalacia of the patella with x-rays showing early signs 
of patella femoral arthritis and superior spurring.  This 
surgeon opined that the veteran's type of disability can be 
caused by obesity, passage of time, and often times by a 
direct blow injury such as the veteran and his fellow 
serviceman described happening during the veteran's period of 
active service.  The surgeon further opined that she believed 
to a reasonable medical certainty that the veteran's 
inservice accident caused his current bilateral knee 
disability.

VA examination report dated in March 1996 showed evidence of 
intermittent crepitus believed to be patellofemoral in 
character.  No diagnosis was rendered at that time and x-rays 
were interpreted as normal.  The veteran underwent VA 
examination again November 1996.  At that time, he presented 
with a severe limp, mild effusion was noted bilaterally, and 
the veteran complained of pain with every test.  The examiner 
opined that the veteran's complaints were out of proportion 
to the physical examination.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Based on the evidence as outlined above, the Board finds that 
an approximate balance of positive and negative evidence 
exists regarding the origin of the veteran's complaints of 
bilateral knee pain.  Although it is odd that the veteran did 
not request service connection for a bilateral knee 
disability when he filed earlier applications for VA benefits 
if he had experienced severe knee pain since his inservice 
accident, the Board must consider the evidence as presented.  
Specifically, the veteran asserts that he fell during service 
and landed on his knees, a fellow serviceman corroborated 
this report of injury, and the veteran's orthopedic surgeon 
opined that she believed to a reasonable medical certainty 
that the veteran's current bilateral chondromalacia of the 
patella is a result of his inservice fall.  The evidence 
against the veteran's claim is a VA examiner reporting that 
the veteran has exaggerated his complaints.  The fact that 
treatment records from the years immediately following the 
veteran's discharge from service cannot be obtained cannot be 
held against the veteran.  Consequently, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's current bilateral knee disability is a 
result of his inservice fall and hereby grants service 
connection for bilateral chondromalacia of the patella.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
knee disability, and to this extent, the appeal is granted.

Service connection for bilateral chondromalacia of the 
patella is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

